DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 3-4, 10-11, and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0113636 A1) in view of Jujaray et al. (US 2016/0127956 A1).

A device (Fig. 1: UE 110), comprising: 
one or more processors configured to (Fig. 1: processor 113): 
receive information indicating a set of candidate cells (Fig. 3B, [0039]: UE is requested to measure cells and is configured by network configuration (=information) from E-UTRAN to determine a list of candidate cells); 
rank the set of candidate cells (Fig. 3B, [0039]: UE adjusts the measurement order (=ranks) of the list of candidate cells based on cells in registered LA having a higher priority than cells in non-registered LA in step S350a); 
perform one or more scans to detect a presence of one or more of the cells, of the set of candidate cells (Fig. 3B, [0039]: UE measures (=scans) the candidate cells to report the candidate cells (=detect a presence) in step S340a); 
detect, based on the one or more scans, a plurality of cells, of the set of candidate cells (Fig. 3B, [0039]: UE issues measurement reports of candidate cells, where the measurements include multiple measurement for cells in registered LA and cells in non-registered LA in steps S350b); and 
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells (Fig. 3A, [0039]: UE issues measurement reports of the candidate cells, wherein the reports include candidate cells of registered LA and non-registered LA, wherein cells of registered LA have a higher priority and are measured first).
Lee does not disclose the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells; and rank … based on the RF bands implemented by each of the cells, of the set of candidate cells.
However, Jujaray discloses the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells ([0035]-[0036]: inter-RAT frequencies 112 (=information) to the wireless communication device, wherein each inter-RAT frequency is associated with a RAT and one or more cells (=set of candidate cells), and each inter-RAT frequency is differentiated by a frequency (=RF). [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency); and 
rank … based on the RF bands implemented by each of the cells, of the set of candidate cells ([0042], [0047], [0060], [0069], Fig. 4: wireless communication device prioritizes (=ranks) cells from one or more inter-RAT frequencies based on preferred RATs, i.e., LTE are preferred over WCDMA over GERAN. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network configuration, as taught by Lee, to include inter-RAT frequencies associated with different RANT and one or more cells, as taught by Jujaray, and further program the UE, as taught by Lee, to prioritize cells based on preferred RATs, as taught by Jujaray.
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

Regarding claim 2, Lee in view of Jujaray discloses all features of claim 1 as outlined above. 
Lee further discloses wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells (Fig. 3B, [0039]: UE measures .

Regarding claim 5, Lee in view of Jujaray discloses all features of claim 1 as outlined above. 
Lee does not disclose, but Jujaray further discloses wherein the ranking includes (Fig. 4, [0073: wireless communication device produces the inter-RAT cell priority list 420): 
identifying a first subset, of the set of candidate cells, that implements a first RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a first group of cells A-C uses LTE inter-RAT frequency); 
identifying a second subset, of the set of candidate cells, that implements a second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a second group of cells D-E uses WCDMA inter-RAT frequency); and 
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on RAT preference order, i.e., cells A-G are divided into groups where cells A, B, and C of the first group using LTE inter-RAT frequency are ranked first, second, and third while cells D and E of the second group using WCDMA inter-RAT frequency are ranked fourth and fifth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to produce an inter-RAT cell priority list based on RATs preference order, as taught by Jujaray.


Regarding claim 6, Lee in view of Jujaray discloses all features of claim 1 as outlined above. 
Lee does not disclose, but Jujaray further discloses wherein the one or more processors are further configured to: 
receive cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands (Fig. 4, [0070]-[0071]: wireless communication device is configured with a RAT preference order by a network provider, wherein the RAT preference order indicates a preference for LTE over WCMDA and GERAN. [0072]: the RAT preference order indicates the wireless communication device to prioritize LTE cells. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency), 
wherein the ranking is based on identifying which cells, of the set of candidate cells, implement the at least one preferred RF band (Fig. 4, [0072]: the RAT preference order indicates the wireless communication device to prioritize LTE cells, i.e., cells A-C, above WCDMA cells and GERAN cells. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to be configured with a RAT preference order by a network provider to prioritize cells of one RAT over cells of other RATs, as taught by Jujaray.


Regarding claim 8, Lee discloses A non-transitory computer-readable medium, storing a plurality of processor executable instructions to (Fig. 1, [0029]: UE 110 includes a processor 113 having a plurality of processor logic units, and a memory device 114, i.e., non-volatile memory, storing software codes for the processor to be executed): 
receive information indicating a set of candidate cells (Fig. 3B, [0039]: UE is requested to measure cells and is configured by network configuration (=information) from E-UTRAN to determine a list of candidate cells); 
rank the set of candidate cells (Fig. 3B, [0039]: UE adjusts the measurement order (=ranks) of the list of candidate cells based on cells in registered LA having a higher priority than cells in non-registered LA in step S350a); 
perform one or more scans to detect a presence of one or more of the cells, of the set of candidate cells (Fig. 3B, [0039]: UE measures (=scans) the candidate cells to report the candidate cells (=detect a presence) in step S340a); 
detect, based on the one or more scans, a plurality of cells, of the set of candidate cells (Fig. 3B, [0039]: UE issues measurement reports of candidate cells, where the measurements include multiple measurement for cells in registered LA and cells in non-registered LA in steps S350b); and 
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells (Fig. 3A, [0039]: UE issues measurement reports of the candidate cells, wherein the reports include candidate cells of .
Lee does not disclose the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells; and rank … based on the RF bands implemented by each of the cells, of the set of candidate cells.
However, Jujaray discloses the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells ([0035]-[0036]: network sends inter-RAT frequencies 112 (=information) to the wireless communication device, wherein each inter-RAT frequency is associated with a RAT and one or more cells (=set of candidate cells), and each inter-RAT frequency is differentiated by a frequency (=RF). [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency); and 
rank … based on the RF bands implemented by each of the cells, of the set of candidate cells ([0042], [0047], [0060], [0069], Fig. 4: wireless communication device prioritizes (=ranks) cells from one or more inter-RAT frequencies based on preferred RATs, i.e., LTE are preferred over WCDMA over GERAN. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network configuration, as taught by Lee, to include inter-RAT frequencies associated with different RANT and one or more cells, as taught by Jujaray, and further program the UE, as taught by Lee, to prioritize cells based on preferred RATs, as taught by Jujaray.


Regarding claim 9, Lee in view of Jujaray discloses all features of claim 8 as outlined above. 
Lee further discloses wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells (Fig. 3B, [0039]: UE measures candidate cells based on a priority, i.e., cells of registered LA are set to have higher priority than non-registered LA and are therefore measured first).

Regarding claim 12, Lee in view of Jujaray discloses all features of claim 8 as outlined above. 
Lee does not disclose, but Jujaray further discloses wherein the ranking includes (Fig. 4, [0073: wireless communication device produces the inter-RAT cell priority list 420): 
identifying a first subset, of the set of candidate cells, that implements a first RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a first group of cells A-C uses LTE inter-RAT frequency); 
identifying a second subset, of the set of candidate cells, that implements a second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a second group of cells D-E uses WCDMA inter-RAT frequency); and 
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on RAT preference order, i.e., cells A-G are divided into groups where cells A, B, and C of the first group using LTE inter-RAT frequency are ranked first, second, and third while cells D and E of the second group using WCDMA inter-RAT frequency are ranked fourth and fifth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to produce an inter-RAT cell priority list based on RATs preference order, as taught by Jujaray.
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

Regarding claim 13, Lee in view of Jujaray discloses all features of claim 8 as outlined above. 
Lee does not disclose, but Jujaray further discloses wherein the plurality of processor-executable instructions further include processor-executable instructions to: 
receive cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands (Fig. 4, [0070]-[0071]: wireless communication device is configured with a RAT preference order by a network provider, wherein the RAT preference order indicates a preference for LTE over WCMDA and GERAN. [0072]: the RAT preference order indicates the wireless communication device to prioritize LTE cells. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency), 
wherein the ranking is based on identifying which cells, of the set of candidate cells, implement the at least one preferred RF band (Fig. 4, [0072]: the RAT preference order indicates the wireless communication device to prioritize LTE cells, i.e., cells A-C, above WCDMA cells and .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to be configured with a RAT preference order by a network provider to prioritize cells of one RAT over cells of other RATs, as taught by Jujaray.
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

Regarding claim 15, Lee discloses A method, comprising: 
receiving information indicating a set of candidate cells (Fig. 3B, [0039]: UE is requested to measure cells and is configured by network configuration (=information) from E-UTRAN to determine a list of candidate cells); 
ranking the set of candidate cells (Fig. 3B, [0039]: UE adjusts the measurement order (=ranks) of the list of candidate cells based on cells in registered LA having a higher priority than cells in non-registered LA in step S350a); 
performing one or more scans to detect a presence of one or more of the cells, of the set of candidate cells (Fig. 3B, [0039]: UE measures (=scans) the candidate cells to report the candidate cells (=detect a presence) in step S340a); 
detecting, based on the one or more scans, a plurality of cells, of the set of candidate cells (Fig. 3B, [0039]: UE issues measurement reports of candidate cells, where the measurements include multiple measurement for cells in registered LA and cells in non-registered LA in steps S350b); and 
outputting information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells (Fig. 3A, [0039]: UE issues measurement reports of the candidate cells, wherein the reports include candidate cells of registered LA and non-registered LA, wherein cells of registered LA have a higher priority and are measured first).
Lee does not disclose the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells; and ranking … based on the RF bands implemented by each of the cells, of the set of candidate cells.
However, Jujaray discloses the information identifying one or more respective radio frequency ("RF") bands implemented by each of the cells, of the set of candidate cells ([0035]-[0036]: network sends inter-RAT frequencies 112 (=information) to the wireless communication device, wherein each inter-RAT frequency is associated with a RAT and one or more cells (=set of candidate cells), and each inter-RAT frequency is differentiated by a frequency (=RF). [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency); and 
ranking … based on the RF bands implemented by each of the cells, of the set of candidate cells ([0042], [0047], [0060], [0069], Fig. 4: wireless communication device prioritizes (=ranks) cells from one or more inter-RAT frequencies based on preferred RATs, i.e., LTE are preferred over WCDMA over GERAN. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network configuration, as taught by Lee, to include inter-RAT frequencies associated with different RANT and one or more cells, as taught by Jujaray, 
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

Regarding claim 16, Lee in view of Jujaray discloses all features of claim 15 as outlined above. 
Lee further discloses wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells (Fig. 3B, [0039]: UE measures candidate cells based on a priority, i.e., cells of registered LA are set to have higher priority than non-registered LA and are therefore measured first).

Regarding claim 19, Lee in view of Jujaray discloses all features of claim 15 as outlined above. 
Lee does not disclose, but Jujaray further discloses wherein the ranking includes (Fig. 4, [0073: wireless communication device produces the inter-RAT cell priority list 420): 
identifying a first subset, of the set of candidate cells, that implements a first RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a first group of cells A-C uses LTE inter-RAT frequency); 
identifying a second subset, of the set of candidate cells, that implements a second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on the RAT preference order, i.e., cells A-G are divided into groups where a second group of cells D-E uses WCDMA inter-RAT frequency); and 
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band (Fig. 4, [0073]-[0074]: wireless communication device produces the inter-RAT cell priority list 420 based on RAT preference order, i.e., cells A-G are divided into groups where cells A, B, and C of the first group using LTE inter-RAT frequency are ranked first, second, and third while cells D and E of the second group using WCDMA inter-RAT frequency are ranked fourth and fifth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to produce an inter-RAT cell priority list based on RATs preference order, as taught by Jujaray.
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

Regarding claim 20, Lee in view of Jujaray discloses all features of claim 15 as outlined above. 
Lee does not disclose, but Jujaray further discloses further comprising: 
receiving cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands (Fig. 4, [0070]-[0071]: wireless communication device is configured with a RAT preference order by a network provider, wherein the RAT preference order indicates a preference for LTE over WCMDA and GERAN. [0072]: the RAT preference order indicates the wireless communication device to prioritize LTE cells. [0074]: each RAT has its own frequency, i.e., LTE inter-RAT frequency, WCDMA inter-RAT frequency, GERAN inter-RAT frequency), 
wherein the ranking is based on identifying which cells, of the set of candidate cells, implement the at least one preferred RF band (Fig. 4, [0072]: the RAT preference order indicates .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to be configured with a RAT preference order by a network provider to prioritize cells of one RAT over cells of other RATs, as taught by Jujaray.
Doing so provides a prioritization of RATs based on a preference and a prioritization of cells for each RAT (Jujaray: [0060]) and further allows the wireless communication device to camp on the best possible RAT (Jujaray: [0055]).

	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0113636 A1) in view of Jujaray et al. (US 2016/0127956 A1) and in Tod et al. (US 2010/0184429 A1).

Regarding claim 7, Lee in view of Jujaray discloses all features of claim 1 as outlined above. 
Lee further discloses wherein the set of information, indicating the set of candidate cells, is a first set of information indicating a first set of candidate cells ([0038]: UE is requested to measure cells and is configured by network configuration (=information) from E-UTRAN to determine a list of candidate cells).
Lee in view of Jujaray does not disclose, but Tod discloses wherein the one or more processors are further configured to:  24PATENTAttorney Docket No. 2019449 
receive a second set of information indicating a second set of candidate cells (Fig. 2, [0030]-[0031]: a mobile device obtains a first set of candidate cells of a first RAT and a second set of candidate cells of a second RAT from a network in steps 220-222); 
identify that the second set of information indicates a ranking of the second set of candidate cells ([0038]: mobile device ranks candidate cells of the second set based on priority information received from the network with respect to the candidate cells. Note: candidate cells may refer to the first and/or the second set of candidate cells of steps 220-222; therefore, the second set of candidate cells of the second RAT obtained in step 222 includes priority information); and 
perform, in an order that is based on the ranking of the second set of cells, one or more scans to detect a presence of one or more of the cells, of the second set of candidate cells ([0038]: mobile device ranks candidate cells of the second set and performs searching for cells based on the ranking. The mobile device stores information related to cells of the second RAT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a situation for the UE, as taught by Lee, to obtain two sets of candidate cells of two different RATs, where a second set of candidate cells further includes priority information for the cells allowing the UE to rank the candidate cells of the second set and perform searching for cells based on the ranking, as taught by Tod.
Doing so allows the mobile device to keep information related to top ranked cells of the second RAT, i.e., the mobile device may be configured to store information of top 3 or top 10 cells based on available memory (Tod: [0038]).

Regarding claim 14, Lee in view of Jujaray discloses all features of claim 8 as outlined above. 
Lee further discloses wherein the set of information, indicating the set of candidate cells, is a first set of information indicating a first set of candidate cells ([0038]: UE is requested to measure network configuration (=information) from E-UTRAN to determine a list of candidate cells).
Lee in view of Jujaray does not disclose, but Tod discloses wherein the plurality of processor-executable instructions further include processor-executable instructions to: 24PATENTAttorney Docket No. 2019449 
receive a second set of information indicating a second set of candidate cells (Fig. 2, [0030]-[0031]: a mobile device obtains a first set of candidate cells of a first RAT and a second set of candidate cells of a second RAT from a network in steps 220-222); 
identify that the second set of information indicates a ranking of the second set of candidate cells ([0038]: mobile device ranks candidate cells of the second set based on priority information received from the network with respect to the candidate cells. Note: candidate cells may refer to the first and/or the second set of candidate cells of steps 220-222; therefore, the second set of candidate cells of the second RAT obtained in step 222 includes priority information); and 
perform, in an order that is based on the ranking of the second set of cells, one or more scans to detect a presence of one or more of the cells, of the second set of candidate cells ([0038]: mobile device ranks candidate cells of the second set and performs searching for cells based on the ranking. The mobile device stores information related to cells of the second RAT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a situation for the UE, as taught by Lee, to obtain two sets of candidate cells of two different RATs, where a second set of candidate cells further includes priority information for the cells allowing the UE to rank the candidate cells of the second set and perform searching for cells based on the ranking, as taught by Tod.
Doing so allows the mobile device to keep information related to top ranked cells of the second RAT, i.e., the mobile device may be configured to store information of top 3 or top 10 cells based on available memory (Tod: [0038]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Su et al. (US 2015/0092709 A1) – abstract: a wireless device includes multiple receivers to search for cells concurrently across different frequency bands and different RATs. The multiple receivers are further used to concurrently accelerate inter-frequency cell detection and measurement. Fig. 5, [0045]: the UE may use multiple receivers to search different set of cells in the different frequencies. The UE then generates a list of frequency candidates. Fig. 6, [0046]: the UE may search different RATs based on a priority list; thus allowing the UE to search cells on a RAT with a highest priority first before using another receiver to tune to a different RAT and scanning for other cells concurrently. There may be a scenario where the UE can connect and operate on cells with a lower priority RAT while simultaneously looking for cells with a higher priority RAT and switch to the higher priority RAT upon detection.	Martin et al. (US 2013/0210438 A1) – [0038]-[0039]: a UE may be directed to monitor a set of neighbor cell list by detecting and measuring the cells. [0043]: the UE is capable of reporting measurements of one or more detected set cells to the network.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/               Examiner, Art Unit 2478